DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/15/21 Remarks: page 7, lines 9-15) with respect to the rejection of claims 1-10 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-10 under 35 USC §112 has been withdrawn. However, upon further consideration of the amended claim language, a new ground(s) of rejection is made in view of 35 USC §112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The phrase “including associating one edge candidate and a plurality of edge candidates each of which is located at a different position and not associating another edge candidate” (claim 1, lines 11-13; claim 9, lines 12-14; claim 10, lines 11-13) is unclear as to whether the referenced “association” means associating just one of the edge candidates with a plurality of edge candidates or associating one edge candidate at a time out of a pool of plurality of edge candidates, as to whether “each” refers to “the one edge candidate”, “each of the plurality of one edge candidates”, or each association, and as to whether “another edge candidate” refers to a candidate inside or outside the pool of “one candidate and the plurality of edge candidates”.
Allowable Subject Matter
Claims 1-10, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 9-10 (and dependent claims 2-8), insofar as they are understood, the art of record does not teach or suggest the recited arrangement of associating edge candidates from charged particle beam device imaging data such that edge candidates are extracted based on identified charged particle beam device signal peak positions, such that a plurality of edge candidates at different positions are associated with one edge candidate while at least one edge candidate is not associated with evaluation and matching processing of associated edge candidate in conjunction with the recited pattern matching arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wollenhaupt, Fujimara, Minakawa, and Govyadinov disclose example of beam scanning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663